Title: From Thomas Jefferson to Albert Gallatin, 14 January 1807
From: Jefferson, Thomas
To: Gallatin, Albert


                        
                            Th:J. to mr Gallatin
                            
                            
                        Jan. 14. 07.
                  
                        I inclose for your perusal my answer to mr Clarke. will you be so good as to give the instructions therein
                            spoken of to the Commissioners & Governor, & to Seal & send the letter to Mr. Clark? I send herewith the papers he
                            left with me, to be filed in your office unless he wishes their return. affectionate salutations.
                  
                    